Filed 4/20/22 P. v. Zuniga CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                B310761

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. Nos. VA150617,
         v.                                                VA151442)

JEFF ZUNIGA,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, LaRonda J. McCoy, Judge. Affirmed.

      Brad J. Poore, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Viet H. Nguyen, Deputy
Attorneys General, for Plaintiff and Respondent.
       Defendant and appellant Jeff Zuniga (defendant) appeals
from the judgment entered after the trial court revoked his
probation and the imposition of a previously suspended sentence.
He contends that the trial court abused its discretion by granting
the prosecutor’s continuance of the revocation hearing from
January 19, 2021, to February 2, 2021, and that defense counsel
was ineffective for failing to object to the continuance. Defendant
also argues that the hearing of February 2, 2021, was barred by
collateral estoppel as well as the prohibition against multiple
punishment (Pen. Code, § 654)1 and again that his counsel was
ineffective for failing to object. Finally defendant contends that
the trial court abused its discretion in admitting hearsay
testimony at the revocation hearing. Finding no merit in any of
defendant’s contentions, we affirm the judgment.

                          BACKGROUND
      On February 19, 2019, defendant entered into a negotiated
plea in two cases. It was agreed that he would be sentenced to a
prison term of three years in case No. VA151442 and eight
months in case No. VA150617. Both sentences would be
suspended, and defendant would be placed on three years’ formal
probation, with terms including jail time served and the
completion of a one-year residential drug program. Defendant
pled no contest in case No. VA151442 (bringing an illegal
substance into a jail facility in violation of § 4573.5), and in case
No. VA150617 defendant pled no contest to driving or taking a
vehicle without consent (Veh. Code, § 10851, subd. (a)). The trial


1     All further statutory references are to the Penal Code,
unless otherwise indicated.




                                  2
court sentenced defendant to the agreed terms in prison, and
execution of sentence was suspended. Defendant was placed on
formal probation for 36 months with the agreed upon conditions
of probation.
       On August 18, 2020, defendant admitted that he had been
arrested on a new charge, tested positive for methamphetamine,
and had been discharged from the residential treatment program
at the Los Angeles Transitional Center (LATC). He waived a
formal hearing and the trial court found him in violation of
probation. The court revoked and reinstated probation on the
same terms and conditions, including the completion of a one-
year treatment program. Defendant was then released to
Millennium House. Defense counsel informed the court that she
had advised defendant that, if the new program proved
unsuccessful, the suspended sentence would be executed. The
court told defendant, “I will send you to prison if you walk away
from this program . . . .”
       On October 7, 2020, the court was informed by Millennium
House that defendant had been terminated from the program for
being absent without leave (AWOL). The court revoked
probation, issued a bench warrant, and scheduled a hearing. On
November 19, 2020, defendant admitted violating the terms of his
probation and the trial court ordered his sentence imposed.
Defendant then asked to withdraw his admission. The court
granted the request and scheduled another probation violation
hearing for January 19, 2021.
       At the next hearing the prosecution called deputy probation
officer (DPO) Brandy Bailey to testify regarding her report, which
she wrote with information obtained solely from a database she
called TCIS. She did not consult defendant’s probation officer,




                                3
who would have personal knowledge of defendant’s performance
on probation. After the court struck DPO Bailey’s answer
requiring the prosecutor to lay a foundation for the testimony,
the prosecutor requested a continuance to allow her to subpoena
defendant’s probation officer. The court ordered the matter
continued to February 2, 2021. Defendant said, “Okay,” and his
counsel did not object.
       On February 2, 2021, the prosecution called defendant’s
recently assigned DPO, Julio C. Varela, who testified that he
checked the APS data base for all documents filed by defendant’s
former DPO, Nicole Leavells. It showed that defendant had been
accepted into Millennium House in August 2020 and was
terminated in October 2020 for failure to comply with
instructions. DPO Varela did not have a copy the prior report
regarding that program, but the database contained a notation by
DPO Leavells that Millennium House had reported that
defendant was considered AWOL.
       With regard to the LATC program, DPO Varela testified
that he called LATC the day before the hearing and learned that
defendant had been admitted on June 5, 2020, and was
terminated on July 21, 2020, after using methamphetamine.
Asked whether both incidents would be violations of defendant’s
probation, DPO Varela answered that they would. Defense
counsel declined cross-examination, and both sides submitted the
matter without argument.
       The trial court then ruled as follows: “The court has read
and considered the probation report for Mr. Zuniga, indicating
that he is in violation of probation. One, for leaving the program;
2, for testing positive. The court finds Mr. Zuniga in violation of
probation.” The court imposed the original sentence of three




                                4
years eight months. The court later amended the judgment to
reflect an award of combined actual and conduct custody credits
for both counts of 943 days.
       Defendant filed a timely notice of appeal.

                           DISCUSSION
I.     Continuance of probation revocation hearing
       Defendant contends that the trial court abused its
discretion by granting the prosecutor’s request for a continuance
from January 19, 2021, to February 2, 2021, because the
prosecution made no showing of diligence as required by section
1050. Defendant acknowledges that he did not object to the
continuance in the trial court. In the absence of an objection the
appellant will be deemed to have consented to a continuance.
(See People v. Wilson (1974) 40 Cal.App.3d 913, 915.) Defendant
claims that defense counsel rendered ineffective assistance by
failing to object. We will address his contention in order to
resolve the claim of ineffective assistance, which we reject as
lacking merit and because defendant has not demonstrated
prejudice. (See People v. Osband (1996) 13 Cal.4th 622, 693.)
       Defendant argues that we should find as a matter of law
that the trial court erred in granting the continuance because the
prosecution failed to show good cause. While we agree that good
cause should be shown before the hearing may be continued (see
People v. Johnson (2013) 218 Cal.App.4th 938, 942 (Johnson)), we
do not agree that an absence of good cause renders the issue a
matter of law rather than a matter within the trial court’s
discretion. “Normally, the prosecutor’s failure to show good cause
would require the trial court to deny the motion for a continuance
under section 1050, subdivision (d), which provides, ‘[i]f the




                                5
moving party is unable to show good cause for the failure to give
notice, the motion for continuance shall not be granted.’
However, the 2003 amendment to section 1050 added subdivision
(l), which provides, ‘This section is directory only . . . .’” (Id. at
p. 942.)
       Even if granting a continuance amounts to an abuse of
discretion, a probationer must demonstrate prejudice. Ordinarily
one suffers no prejudice when the revocation hearing is held
within a reasonable time. (Johnson, supra, 218 Cal.App.4th at
p. 943.) “[A] lapse of two months would not appear to be
unreasonable.” (Ibid., citing Morrissey v. Brewer (1972) 408 U.S.
471, 488 (Morrissey).) Nor is a lapse of two months 25 days
unreasonable. (Johnson, supra, at p. 943, citing In re Williams
(1974) 36 Cal.App.3d 649, 653.) Here, the initial delay of two
months was caused by defendant’s request to withdraw his
admission. The prosecution’s subsequent request for continuance
was for only two weeks, from January 19, 2021, to February 2,
2021. We conclude that as in Johnson, defendant has failed to
demonstrate the two-week delay prejudiced him or was otherwise
unreasonable. There is nothing in the record indicating that “it
resulted in unavailability of witnesses or loss of evidence or in
any way hindered his ability to defend against the probation
violation allegations.” (Johnson, supra, at p. 943.) Given
defendant’s failure to demonstrate prejudice, his challenge to the
order granting the continuance also fails (see ibid.), as does his
claim of ineffective assistance of counsel (see Strickland v.
Washington (1984) 466 U.S. 668, 687; People v. Rodrigues (1994)
8 Cal.4th 1060, 1126).




                                  6
II.    Collateral Estoppel
       A.    Issue allegedly litigated on January 19, 2021
       Defendant contends that principles of collateral estoppel
barred the continued hearing because the prosecution had been
unable to prove its case at the January 19, 2021 hearing. He
relies on People v. Quarterman (2012) 202 Cal.App.4th 1280,
1288, which does not support his claim. In Quarterman, the
appellate court held the doctrine of collateral estoppel will bar
relitigation of an issue decided at a previous a probation violation
hearing where “(1) the issue decided at the previous proceeding is
identical to the one which is sought to be relitigated; (2) the issue
decided in the previous proceeding was actually litigated; (3) the
issue sought to be relitigated was necessarily decided; (4) the
decision in the previous proceeding is final and on the merits; and
(5) the party against whom preclusion is sought is the same as, or
in privity with, the party to the previous proceeding.” (Ibid.,
citing Lucido v. Superior Court (1990) 51 Cal.3d 335, 341.)
       An issue is actually litigated on the merits where both
parties had the opportunity to fully present their case; and it is
finally decided where the court has issued a ruling that was
subject to a direct appeal or is “free from direct attack.” (Lucido
v. Superior Court, supra, 51 Cal.3d at pp. 341-342.) Here, the
prosecution did not fully litigate the issue of whether defendant
violated his probation until the hearing on February 2, 2021,
when the prosecution presented the testimony of DPO Varela.
Further, the court did not issue a final ruling on the merits on
January 19, 2021, but instead granted a continuance. A ruling
on a motion for continuance made prior to judgment is
nonappealable. (See § 1237; People v. Block (1933) 134
Cal.App. 217, 218.) Citing People v. Quarterman, supra, 202




                                  7
Cal.App.4th at page 1290 and People v. Sims (1982) 32 Cal.3d
468, 486, defendant suggests that this qualifies as being “free
from direct attack” and therefore final for purposes of collateral
estoppel. A ruling is free from direct attack for purposes of
collateral estoppel when it could have been, but was not,
appealed and can no longer be appealed. (See Lucido v. Superior
Court, supra, 51 Cal.3d at p. 342.) Nothing in the cited cases
defines the term as defendant suggests. Rather it was an interim
continuance order, not made on the merits of the underlying
proceeding. We thus reject defendant’s claim that the litigation
of his probation violation was barred by collateral estoppel.
       Defendant argues that counsel again rendered ineffective
assistance by failing to object to the ruling of February 2, 2021.
As defendant’s claim of collateral estoppel is meritless and any
objection would have been overruled, counsel does not render
ineffective assistance by failing to make meritless and futile
objections. (People v. Price (1991) 1 Cal.4th 324, 387.)
       B.     Effect of previous revocation on August 18, 2020
       Defendant also contends that the prosecution was
precluded by collateral estoppel from relitigating the same
violations on February 2, 2021, that had already been litigated
and “punished” on August 18, 2020. The first flaw in defendant’s
argument is that he was not punished on August 18, 2020. The
trial court found defendant in violation, revoked probation, and
reinstated probation on the same terms and conditions.
Probation is not punishment but rather an act of clemency in lieu
of punishment. (People v. Moran (2016) 1 Cal.5th 398, 402.)
       Defendant again relies on People v. Quarterman, which
held that collateral estoppel barred a second probation revocation
hearing on an identical violation previously alleged and rejected




                                8
by a court and then filed in a different court. Assuming that the
underlying facts of the most recent violation were the same as
those of the violation found on August 18, 2020, the first violation
was not rejected by the court. (People v. Quarterman, supra, 202
Cal.App.4th at p. 1290.) Quarterman continues to be inapposite.
       Moreover, the violations were not the same. Defendant
describes as the same violations the use of methamphetamine
and having been terminated from the LATC program due to
leaving without consent. Defendant rejects that the termination
from Millennium House for being AWOL was the basis for the
trial court’s ruling. He reasons that because “the program” could
have referred to either LATC or Millennium House, the court’s
reference to a positive drug test must mean that it was referring
to LATC. Defendant argues that the prosecution caused the
court to err by asking whether going AWOL from the program
and testing positive for methamphetamine would both be
violations of conditions of defendant’s probation, which the DPO
answered in the affirmative.
       “If a judgment or order is ambiguous, it is subject to
construction by a reviewing court.” (Yarrow v. State of California
(1960) 53 Cal.2d 427, 436.) “In deciding whether to permanently
revoke supervision, the judge may consider the nature of the
violation and the defendant’s past performance on supervision.”
(Cal. Rules of Court, rule 4.435(a).) The prosecutor’s last few
questions came after more extensive questioning regarding
Millennium House. We do not construe the prosecutor’s
questions regarding LATC as showing reliance on the LATC prior
violation instead of the current violation regarding the
Millennium House. The trial court was entitled, however, to




                                 9
consider defendant’s past performance in deciding to
permanently revoke defendant’s probation.
        Other indications in the record also support the finding as
referring to Millennium House. The court had read and
considered the probation report. The probation report for the
second violation, prepared for the October 2020 hearing, does not
mention the LATC program but cites defendant’s failure to follow
specified rules of the probation department and failure to
cooperate with the probation officer in a plan for a one-year
residential drug program at Millennium House, which notified
the court on October 7, 2020, that defendant was considered
AWOL from the program. There is mention of a positive
methamphetamine test in the report’s description of the drug
defendant possessed in jail.
        “Perhaps the most fundamental rule of appellate law is
that the judgment challenged on appeal is presumed correct, and
it is the appellant’s burden to affirmatively demonstrate error.”
(People v. Sanghera (2006) 139 Cal.App.4th 1567, 1573.) “[A]ny
uncertainty in the record must be resolved against the
defendant.” (People v. Sullivan (2007) 151 Cal.App.4th 524, 549.)
We conclude that defendant has demonstrated only that the trial
court might have misspoken, but we presume that the trial court
did consider all appropriate factors as it was entitled to do and
that its ruling was based on appropriate factors.
III. Multiple punishment
        Defendant contends that he was subjected to multiple
prosecution and double punishment in violation of section 654.
Section 654, subdivision (a) reads: “An act or omission that is
punishable in different ways by different provisions of law may
be punished under either of such provisions, but in no case shall




                                10
the act or omission be punished under more than one provision.
An acquittal or conviction and sentence under any one bars a
prosecution for the same act or omission under any other.”
“Section 654 precludes multiple punishments for a single act or
indivisible course of conduct.” (People v. Hester (2000) 22 Cal.4th
290, 294.)
       Defendant appears to argue that the second violation
(regarding Millennium House) was not supported by substantial
evidence and, because the trial court’s ruling was ambiguous and
included his positive drug test, was a basis of the first violation
(regarding LATC). Defendant concludes: “Because the ‘new’
violation was based on the exact same acts, the positive test and
the failure to complete the LATC program, that were the basis for
the original August 18, 2020 violation, the finding that appellant
violated his probation on February 2, 2021 was precluded by
Penal Code section 654.”
       We have rejected defendant’s claim that the court relied
solely on the first violation to find the second. And even if we
agreed with defendant’s implied substantial evidence argument,
his claim under section 654 fails because a proceeding to revoke
probation is not a criminal prosecution. (See Morrissey, supra,
408 U.S. at p. 480; People v. Maki (1985) 39 Cal.3d 707, 714
(Maki).) “‘Probation is neither “punishment” [citation] nor a
criminal “judgment” [citation]. Instead, courts deem probation
an act of clemency in lieu of punishment [citation], and its
primary purpose is rehabilitative in nature [citation].’” (People v.
Moran, supra, 1 Cal.5th at p. 402.)
       When the imposition of sentence was suspended and
probation ordered, the sentence ultimately imposed upon
revocation of probation may be subject to section 654. (In re




                                11
White (1969) 1 Cal.3d 207, 212.) On February 19, 2019, the court
imposed sentence, suspended execution, and placed defendant on
probation in two cases. By agreeing to a specified disposition,
defendant abandoned any claim that his sentence violated section
654’s prohibition of double punishment. (See Cal. Rules of Court,
rule 4.412(b); People v. Hester, supra, 22 Cal.4th at p. 294.) Thus,
as defendant agreed to his punishment, he may not now
challenge his sentence pursuant to section 654. And as the
revocation of probation is not a criminal prosecution, section 654
is simply inapplicable to the execution of his previously imposed
sentence.
       Defendant argues that counsel rendered ineffective
assistance by failing to object to the ruling of February 2, 2021,
on the ground of section 654. Defendant’s challenge under
section 654 is meritless and any objection would have been
overruled. Counsel does not render ineffective assistance by
failing to make meritless and futile objections. (People v. Price,
supra, 1 Cal.4th at p. 387.)
IV. Hearsay
       Defendant contends that the trial court erred in overruling
the defense objection to DPO Varela’s testimony concerning a
notation by DPO Leavells that Millennium House had reported to
the court that defendant was considered AWOL. Defendant
argues that the trial court abused its discretion in admitting the
testimony.
       An objection to evidence must be timely and clearly specify
the basis of the objection. (Evid. Code, § 353.) Defense counsel
objected to the testimony on the grounds of lack of foundation
and personal knowledge. Defendant’s hearsay challenge is
preserved for appeal only if the record shows that the court




                                12
understood that hearsay was the issue presented by the
objection. (People v. Scott (1978) 21 Cal.3d 284, 290.)
       DPO Varela began his testimony with foundational facts
regarding the APS database, which contained “chronos.” He
explained, “So when we talk to the PSP or when we talk to
anybody else, like, say, mental health or anybody else, we chrono
everything that we speak to them about.” DPO Varela testified
that all information in APS was entered by the probation officer
at or near the time of receiving it, that he relied on the records to
perform his job efficiently, and that in his opinion they were
accurate. He had been recently assigned as defendant’s DPO and
checked the APS database for all documents filed by defendant’s
former DPO, Nicole Leavells. He observed that the records show
defendant had been accepted into Millennium House in August
2020 and was terminated on October 7, 2020, for failure to
comply with instructions. Asked what instructions defendant
failed to comply with, DPO Varela replied that he tried to learn
more but could not find a number for Millennium House. He was,
however, able to obtain information regarding the LATC by
calling that organization. There was no objection to this
testimony.
       The prosecutor then asked DPO Varela to go back to the
matter of Millennium House. He testified that he did not have
the prior report regarding that program, but when he went
through the database, he did see a notation by DPO Leavells that
Millennium House had reported to the superior court that
defendant was considered AWOL. Defense counsel objected due
to lack of foundation and lack of personal knowledge. The court
asked DPO Varela where he obtained the information that
defendant had left the program. DPO Varela replied from “our




                                 13
chrono system,” apparently meaning the APS database, as he had
described without objection, as containing chronos or notations
made at or near the time the probation officer received the
information. The court overruled the objection without
explanation. We discern that the trial court understood the
objection as having been made to foundation, not hearsay.
       Moreover, the trial court’s ruling implied a finding that the
foundation for admitting the reports of DPO Leavells entered into
the database was adequate and that DPO Varela’s reliance upon
them was trustworthy. (See Evid. Code, § 402, subd. (c).)
Defendant’s hearsay challenge has therefore not been preserved.
       Regardless, defendant has not demonstrated error or
prejudice. Because revocation of probation is not part of a
criminal prosecution, a probationer is not entitled to “the full
panoply of rights due a defendant [in a criminal prosecution].”
(Morrissey, supra, 408 U.S. at p. 480.) However, due process
“calls for such procedural protections as the particular situation
demands.” (Id. at p. 481.)2 “While in some cases there is simply


2      In Morrissey, the United States Supreme Court outlined
the minimum due process protections to which parolees are
entitled in revocation proceedings. (Morrissey, supra, 408 U.S. at
pp. 488-489.) The court subsequently held that such minimal due
process requirements applied to probationers in probation
revocation proceedings. (Gagnon v. Scarpelli (1973) 411 U.S. 778,
782.) “These requirements are: (1) written notice of claimed
violations, (2) disclosure of adverse evidence, (3) the right to
confront and cross-examine witnesses, (4) a neutral and detached
hearing board, and (5) a written statement by the fact finders as
to the evidence relied on and the reasons for revocation.
([Morrissey,] at p. 489.)” (People v. Rodriguez (1990) 51 Cal.3d
437, 441.)




                                14
no adequate alternative to live testimony, . . . Morrissey [does
not] prohibit use where appropriate of the conventional
substitutes for live testimony, including affidavits, depositions,
and documentary evidence.” (Gagnon v. Scarpelli, supra, 411
U.S. at p. 782, fn. 5; see Maki, supra, 39 Cal.3d at p. 710.) “[D]ue
process is not so rigid as to require that the significant interests
in informality, flexibility, and economy must always be
sacrificed.” (Gagnon v. Scarpelli, supra, at p. 788.)
Nontestimonial hearsay evidence is generally admissible in
probation revocation hearings if accompanied by reasonable
indicia of reliability. (People v. Arreola (1994) 7 Cal.4th 1144,
1157-1158 (Arreola); Maki, supra, at p. 715.) Defendant makes
no contention or argument regarding the distinction between the
two standards but merely cites People v. Shepherd (2007) 151
Cal.App.4th 1193, 1202, as authority for his contention that that
DPO Varela’s testimony was simply inadmissible hearsay,
suggesting that all hearsay in probation proceedings require a
showing of good cause. As People v. Shepherd involved
testimonial hearsay, that case is inapposite and does not support
either defendant’s contention or his suggestion. (See id. at
pp. 1199-1202.)
       Whether hearsay evidence is accompanied by sufficient
indicia of reliability is a discretionary determination by the trial
court, which will not be disturbed on appeal absent a showing of
abuse. (People v. O’Connell (2003) 107 Cal.App.4th 1062, 1067.)
A discretionary determination “will not be disturbed except on a
showing the trial court exercised its discretion in an arbitrary,
capricious, or patently absurd manner that resulted in a manifest
miscarriage of justice.” (People v. Rodriguez (1999) 20 Cal.4th 1,
9-10.)




                                15
       Citing no relevant authority to support his argument,
defendant asserts that DPO Leavells should have been called to
testify that she had personal knowledge that the letter regarding
defendant’s termination was sent to the court by the Millenium
House and that she personally made the notation in the
database. A probation officer’s testimony regarding the report of
a different probation officer is nontestimonial and may be
properly considered in a revocation hearing. (See People v.
Abrams (2007) 158 Cal.App.4th 396, 398-399, 401, 404-405.)
Moreover, revocation may be based on a probation report that
relied on records in a probation database in “‘“the absence of any
evidence tending to contradict” the information contained in the
[records].’” (People v. Gomez (2010) 181 Cal.App.4th 1028, 1039,
quoting Maki, supra, 39 Cal.3d at p. 717.) DPO Varela thus
appropriately testified as to the contents of DPO Leavells
notations and documentary material found on the APS database,
and the prosecution was required to show a reasonable indicia of
reliability, not the good cause required for the admission of
testimonial hearsay. (See Arreola, supra, 7 Cal.4th at pp. 1157-
1158; Maki, supra, at p. 715.)3



3      Without citation to authority, defendant suggests that DPO
Leavells’s notations were testimonial because they were not
“writings” and thus did not come within the public records
hearsay exception of Evidence Code section 1280. That is not the
test of testimonial hearsay. The revocation “‘process should be
flexible enough to consider evidence including letters, affidavits,
and other material that would not be admissible in an adversary
criminal trial.’” (Maki, supra, 39 Cal.3d at p. 714, italics added,
quoting Morrissey, supra, 408 U.S. at p. 489.) Strict adherence to
the rules of evidence is not required so long as there are




                                16
       Defendant posits that DPO Varela used the same database
as DPO Bailey.4 He then contends that because the court had
previously excluded DPO Bailey’s testimony due to lack of
personal knowledge, the trial court should have sustained his
objection to DPO Varela’s testimony regarding the letter from
Millennium House notifying the court of defendant’s AWOL
status. The court sustained the defense objection to DPO Bailey’s
testimony and struck it but did not altogether exclude it. The
court told the prosecutor she could admit hearsay if she could lay
a foundation. The prosecutor may have been able to do so. (See
People v. Abrams, supra, 158 Cal.App.4th at pp. 398-399, 401,
404-405 [report of a different probation officer may be considered
in a revocation hearing]; People v. Gomez, supra, 181 Cal.App.4th
at p. 1039 [probation report may rely on electronic records absent
contradictory evidence].) Instead however, the prosecutor
requested a continuance. Regardless, as defendant fails to cite
authority for his novel theory that a court must sustain an
objection to testimony as hearsay on the ground that the
prosecutor had failed to lay a foundation when questioning a
different witness at a previous hearing, we decline to address it.
       DPO Varela testified that the notations in the APS
database were made by DPO Leavells, who was defendant’s
probation officer; that she entered the information at or near the
time she received it; that he used the information in his work as a

reasonable indicia of reliability. (See Maki, supra, at pp. 714-
715.)
4     DPO Bailey testified that she used the adult probation
system, and DPO Varela testified that he obtained his
information from “APS.” Defendant apparently infers that APS
stands for adult probation system.




                                17
probation officer; and that he considered it accurate. Defendant
did not object to that testimony or his testimony that he had
retrieved information from the system that defendant had been
terminated from Millennium House in October 2020 for failure to
comply with instructions. The trial court did in fact receive the
letter notifying it of defendant’s termination from the program
due to his AWOL status. The trial court reviewed the probation
report, which also contained that information. We conclude that
the court could reasonably conclude that the circumstances
showed reasonable indicia of reliability. Thus, we cannot
conclude that the court’s discretion was exercised in an arbitrary,
capricious, or patently absurd manner, and defendant has not
demonstrated an abuse of discretion.

                        DISPOSITION
      The judgment is affirmed.


                                     ________________________
                                     CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
HOFFSTADT, J.




                                18